Citation Nr: 0100505	
Decision Date: 01/09/01    Archive Date: 01/17/01

DOCKET NO.  99-21 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance or on account of being housebound.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel






INTRODUCTION

The veteran had active service from December 1954 to March 
1958.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1999 rating decision of the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied entitlement to special monthly 
compensation on account of the need for regular aid and 
attendance or on account of being housebound.

The Board notes that additional relative evidence was 
submitted directly to the Board in July 2000.  The veteran 
and his representative have not waived initial consideration 
by the RO under the provisions of 38 C.F.R. § 20.1304(c) 
(2000).  That evidence will be considered by the RO in 
accordance with the remand.


REMAND

In July 2000, after the case had been forwarded to the Board 
and a videoconference had been held in March 2000, the 
veteran submitted additional evidence to the Board.  The 
evidence pertains to the veteran's treatment at a VA facility 
for medical conditions not listed in the May 1999 rating 
decision.  This evidence has not been considered by the RO in 
regard to the issue on appeal.  The veteran has not waived 
the RO's initial consideration.  38 C.F.R. § 20.1304(c).  









Further, the United States Court of Veteran's Appeals has 
held that in considering pension claims VA must afford the 
veteran current examinations, and after such examinations, 
evaluate each of the veteran's disabilities in accordance 
with VA's SCHEDULE FOR RATING DISABILITIES, 38 C.F.R. Part 4 
(2000).  Roberts v. Derwinski, 2 Vet. App. 387 (1992).  In 
the instant case the veteran was afforded an examination for 
aid and attendance or housebound status in August 1999; 
however, that examination did not contain information as to 
the veteran's ability to perform many of the functions listed 
in 38 C.F.R. § 3.352(a) (2000).  Further, it appears that all 
of the veteran's medical records were not available for 
review at the time of the VA examination.  

Accordingly, the case is REMANDED for the following:

1.  The RO should, in accordance with 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A(c)), request that the 
veteran supply the names and addresses of 
all facilities that have treated him for 
any pertinent disease or disability since 
August 1999.  After securing the 
necessary release(s), the RO should 
obtain copies of all records not already 
contained in the claims folder.  Once 
obtained, all records must be associated 
with the claims folder.  The RO should 
also inform the veteran of any records it 
has been unsuccessful in obtaining as 
provided under Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, ___ (2000) (to be 
codified at 38 U.S.C.A. § 5103A(b)(2)).




2.  The RO should afford the veteran an 
examination to determine his need for aid 
and attendance or to leave his home and 
its immediate premises.  The examiner 
should review the claims folder prior to 
completing the examination.  The examiner 
should report the veteran's visual acuity; 
the extent of any concentric contraction 
of the visual fields; the amount of time 
the veteran is able to be out of bed in a 
typical day; and whether he is able to 
dress or undress himself, keep himself 
ordinarily clean and presentable, lacks 
the ability to feed himself due to 
weakness or incoordination of the upper 
extremities, and can attend to the wants 
of nature without the need for regular 
assistance, as well as whether he needs to 
frequently adjust prosthetic or orthopedic 
devices and is capable of doing so without 
assistance.

3.  Following completion of the above 
development, the RO should review the 
case and prepare a rating decision in 
light of the additional evidence 
submitted directly to the Board since the 
Supplemental Statement of the Case was 
issued in October 1999, along with any 
other evidence that may be received, and 
that lists all the veteran's disabilities 
and the percentage evaluation assigned to 
each disability.  If the decision remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
recites the percentage rating for each 
diagnosed disability, cites the 
appropriate diagnostic codes, provides a 
discussion of their applicability to the 
veteran's disabilities.






4.  In adjudicating the veteran's claims, 
the RO should review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among other things, 
final regulations and General Counsel 
precedent opinions.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is advised that the examination requested in this remand is 
deemed necessary to evaluate his claim for aid and attendance 
or housebound status, and that his failure, without good 
cause, to report for scheduled examinations could result in 
the denial of his claim.  38 C.F.R. § 3.655 (2000).










This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court. See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



		
	Mark D. Hindin
	Board Member
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).

